Appeal by other judgment creditors from an order providing that out of a refund due the judgment debtor for surrender of a liquor tax certificate the State retain the sum of $282.40 in payment of taxes due it and the judgment creditor, Hub Towel Supply Corporation, was entitled to the balance and directing the Comptroller to pay $282.40 to the State of New York and the sum of $202.60 to the judgment creditor in satisfaction of the surrender of the liquor license by the judgment debtor. The comptroller does not appeal. The appeal is only by other subsequent judgment creditors. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heflernan, Schenck and Foster, JJ.